[Cite as Wilhelm v. Jerusalem Twp. Zoning, 2020-Ohio-5282.]




KAREN WILHELM                                        Case No. 2020-00342PQ

        Requester                                    Judge Patrick M. McGrath

        v.                                           JUDGMENT ENTRY

JERUSALEM TOWNSHIP ZONING

        Respondent

         {¶1} On October 1, 2020, a special master issued a report and recommendation
(R&R) in this public-records case.             The special master recommends (1) denying
requester’s claim for production of records and (2) assessing costs to requester.
         {¶2} Neither party has filed timely written objections to the R&R. Pursuant to
R.C. 2743.75(F)(2), if neither party timely objects to a special master’s report and
recommendation, this court is required to “promptly issue a final order adopting the
report and recommendation, unless it determines that there is an error of law or other
defect evident on the face of the report and recommendation.”
         {¶3} Upon review, the court determines that there is no error of law or other
defect evident on the face of the R&R of October 1, 2020. The court therefore adopts
the special master’s R&R, including the special master’s findings of fact, conclusions of
law, and recommendations contained in the R&R. Judgment is rendered in favor of
respondent. Court costs are assessed against requester. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.



                                                  PATRICK M. MCGRATH
                                                  Judge
Filed October 20, 2020
Sent to S.C. Reporter 11/13/20